DETAILED ACTION
This Office Action is in response to Application filed on 31 March 2021.
Claims 1-20 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamid et al., U.S. Patent App. Pub. 2020/0034281, hereinafter referred to as “Hamid”.


Referring to claim 1, Hamid discloses a non-transitory machine-readable storage media storing program instructions to perform operations (See paragraph 0093).  Hamid discloses an application test controller stored in memory and operating on a processor of a computing device (See paragraph 0007). - One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: 
Hamid discloses receiving an application for testing on a mobile device that includes virtual-reality headset (See paragraphs 0007 and 0037). Hamid discloses multiple device having differing specifications (See paragraph 0054). - receiving, at a testing system, a request to perform validation tests for an XR application executing on an XR capable device, the request comprising unique testing specifications corresponding to the XR capable device; 
Hamid discloses testing with a number of different mobile devices given the capabilities of the devices (See paragraph 0054). - identifying, via the testing system, testing device capabilities to perform the validation tests; 
Hamid discloses the test controller selecting a test device for use in the testing (See paragraph 0078). - selecting, via the testing system, a testing device of a plurality of testing devices based at least on the testing device capabilities associated with the testing device; 
Hamid discloses the application being transferred to the selected test machine and performing testing (See paragraph 0078). - executing, via the testing device, the validation tests for the XR application according to the testing specifications; and 
Hamid discloses providing test results that are stored in a data store and available for review (See paragraph 0042). - reporting, via the testing system, test results from the validation tests to a testing log.

Referring to claim 2, Hamid discloses a client providing required information to test the system (See paragraph 0040). -  The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise: validating the XR application based at least on the test results and one or more validation criteria.

Referring to claim 3, Hamid discloses using priority values for test sequences (See paragraph 0007). -  The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise: selecting one of the validation tests to perform based at least on a prioritization factor that is associated with the one of the validation tests; and Attorney Docket No. TM.P0875US32
Hamid discloses performing a number of tests and a plurality of test devices for testing the app on a plurality of devices (See paragraphs 0007, 0043, and 0067). - selecting an additional testing device of the plurality of testing devices based at least on the testing device capabilities associated with the additional testing device and the prioritization factor.

Referring to claim 4, Hamid discloses testing can be performed concurrently (See paragraph 0033). -  The one or more non-transitory computer-readable media of claim 3, wherein the testing device and the additional testing device are configured to perform the validation tests concurrently.

Referring to claim 5, Hamid discloses testing performance, providing usability scores, and testing modes with text input (See paragraphs 0037 and 0038). -  The one or more non-transitory computer-readable media of claim 1, wherein the validation tests comprise a performance test, a comfort and usability test, and an input test.

Referring to claim 6, Hamid discloses the test devices having various memory and processor capabilities (See paragraph 0054). - The one or more non-transitory computer-readable media of claim 1, wherein the testing device is equipped with hardware that is associated with the testing device capabilities.

Referring to claim 7, Hamid discloses the process can be distributed among a number of devices (See paragraph 0091). - The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise: selecting the testing device based at least on a load-balancing scheme.

Referring to claim 8, Hamid discloses a method of application testing (See paragraph 0008).  Hamid discloses an application test controller stored in memory and operating on a processor of a computing device (See paragraph 0007). - A computer-implemented method, comprising: 
Hamid discloses receiving an application for testing on a mobile device that includes virtual-reality headset (See paragraphs 0007 and 0037). Hamid discloses multiple device having differing specifications (See paragraph 0054). - receiving, at a testing system, a request to perform validation tests for an XR application executing on an XR capable device, the request comprising unique testing specifications corresponding to the XR capable device; 
Hamid discloses testing with a number of different mobile devices given the capabilities of the devices (See paragraph 0054). - identifying, via the testing system, testing device capabilities to perform the validation tests; Attorney Docket No. TM.P0875US 
Hamid discloses the test controller selecting a test device for use in the testing (See paragraph 0078). - 33selecting, via the testing system, a testing device of a plurality of testing devices based at least on the testing device capabilities associated with the testing device; 
Hamid discloses the application being transferred to the selected test machine and performing testing (See paragraph 0078). - executing, via the testing device, the validation tests for the XR application according to the testing specifications; and 
Hamid discloses providing test results that are stored in a data store and available for review (See paragraph 0042). - reporting, via the testing system, test results from the validation tests to a testing log.  

Referring to claim 9, Hamid discloses a client providing required information to test the system (See paragraph 0040). - The computer-implemented method of claim 8, further comprising: validating the XR application based at least on the test results and one or more validation criteria.  

Referring to claim 10, Hamid discloses performing a number of tests and a plurality of test devices for testing the app on a plurality of devices (See paragraphs 0007, 0043, and 0067). - The computer-implemented method of claim 8, further comprising: selecting an additional testing device of the plurality of testing devices based at least on the testing device capabilities associated with the additional testing device; and 
Hamid discloses different testing modes the provide specialized tests (See paragraphs 0037-0041) - executing, via the testing device, a first validation test of the validation tests; executing, via the additional testing device, a second validation test of the validation tests.  

Referring to claim 11, Hamid discloses testing can be performed concurrently (See paragraph 0033). - The computer-implemented method of claim 10, wherein the testing device and the additional testing device are configured to perform the validation tests concurrently.  

Referring to claim 12, Hamid discloses testing performance, providing usability scores, and testing modes with text input (See paragraphs 0037 and 0038). -  The computer-implemented method of claim 8, wherein the validation tests comprise a performance test, a comfort and usability test, and an input test.  

Referring to claim 13, Hamid discloses the test devices having various memory and processor capabilities (See paragraph 0054). - The computer-implemented method of claim 8, wherein the testing device is equipped with hardware that is associated with the testing device capabilities.  

Referring to claim 14, Hamid discloses the process can be distributed among a number of devices (See paragraph 0091). - The computer-implemented method of claim 8, further comprising: selecting the testing device based at least on a load-balancing scheme.

Referring to claim 15, Hamid discloses a system for testing applications (See paragraph 0007). - A system, comprising: 
Hamid discloses a non-transitory machine-readable storage media storing program instructions to perform operations (See paragraph 0093).  Hamid discloses an application test controller stored in memory and operating on a processor of a computing device (See paragraph 0007). - one or more non-transitory storage mediums configured to provide stored computer- readable instructions, the one or more non-transitory storage mediums coupled to one or more processors, the one or more processors configured to execute the computer-readable instructions to cause the one or more processors to: 
Hamid discloses receiving an application for testing on a mobile device that includes virtual-reality headset (See paragraphs 0007 and 0037). Hamid discloses multiple device having differing specifications (See paragraph 0054). - receive, at a testing system, a request to perform validation tests for an XR application executing on an XR capable device, the request comprising unique testing specifications corresponding to the XR capable device; 
Hamid discloses testing with a number of different mobile devices given the capabilities of the devices (See paragraph 0054). - identify, via the testing system, testing device capabilities to perform the validation tests; 
Hamid discloses the test controller selecting a test device for use in the testing (See paragraph 0078). - select, via the testing system, a testing device of a plurality of testing devices based at least on the testing device capabilities associated with the testing device; 
Hamid discloses the application being transferred to the selected test machine and performing testing (See paragraph 0078). - execute, via the testing device, the validation tests for the XR application according to the testing specifications; and 
Hamid discloses providing test results that are stored in a data store and available for review (See paragraph 0042). - report, via the testing system, test results from the validation tests to a testing log.

Referring to claim 16, Hamid discloses a client providing required information to test the system (See paragraph 0040). -  The system of claim 15, wherein the one or more processors are further configured to: validate the XR application based at least on the test results and one or more validation criteria.  

Referring to claim 17, Hamid discloses performing a number of tests and a plurality of test devices for testing the app on a plurality of devices (See paragraphs 0007, 0043, and 0067). Hamid discloses the process can be distributed among a number of devices (See paragraph 0091). - The system of claim 15, wherein the one or more processors are further configured to: select an additional testing device of the plurality of testing devices based at least on the testing device capabilities associated with the additional testing device and a load-balancing scheme.  

Referring to claim 18, Hamid discloses testing performance, providing usability scores, and testing modes with text input (See paragraphs 0037 and 0038). -  The system of claim 15, wherein the validation tests comprise a performance test, a comfort and usability test, and an input test.  

Referring to claim 19, Hamid discloses the test devices having various memory and processor capabilities (See paragraph 0054). - The system of claim 15, wherein the testing device is equipped with hardware that is associated with the testing device capabilities.  

Referring to claim 20, Hamid discloses the testing device can be a virtual reality headset (See paragraph 0037). - The system of claim 15, wherein the XR capable device comprises a head-mounted device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 11,080,939 to LaFranchi
- Test cases for augment reality application testing
U.S. Patent App. Pub. 2017/0325109 to Cummings
-Mobile device validation including software validation and augmented reality
U.S. Patent App. Pub. 2018/0063517 to Wang et al.
- Testing virtual reality head display device
U.S. Patent App. Pub. 2018/0150387 to Kogan et al.
- Testing applications using virtual reality
U.S. Patent App. Pub. 2019/0196940 to Psiaki et al.
- Testing augmented reality applications
U.S. Patent App. Pub. 2020/0386807 to Li et al.
- Augmented reality based testing analysis

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        August 26, 2022